 
NOBLE INTERNATIONAL INVESTMENTS, INC.
 
September 17, 2007
 
Pipex Pharmaceuticals, Inc. 3985 Research Park Drive Ann Arbor, Michigan 48108
 
 


Attention:
Mr. Steve H. Kanzer, C.P.A., Esq.
 
Chairman & CEO

 
Dear Mr. Kanzer:
 
This letter agreement (this “Agreement”) will confirm the understanding and
agreement between Pipex Pharmaceuticals, Inc. (the “Company”) and Noble
International Investments, Inc. (“Noble”) as follows:
 
1.  
The Company hereby appoints Noble to act as its exclusive Warrant Solicitation
Agent (“WSA”) in connection with a private placement of securities of the
Company issued during October and November 2006, which resulted in the issuance
of 3,450,660 warrants (the “Warrants” or “Securities”), exercisable at a
purchase price of $2.22 per share. As the Company’s exclusive WSA, Noble will
solicit the warrant holders (“Holders”) of 3,205,849 warrants, currently issued
and outstanding, to exercise the warrants, resulting in gross proceeds to the
Company of up to $7,116,985.

 
2.  
The Company hereby authorizes Noble, as its WSA, to discuss with each Warrant
Holder during the term of this agreement, which commences on the date hereof and
ends on the earlier of December 31, 2007 or upon the full exercise of the
Warrants hereunder, unless otherwise extended by the parties (the “Warrant
Solicitation Period”) (i) the mechanics of tendering the Warrants, (ii) the
merits of holding the shares underlying the Warrants and (iii) Noble’s
capabilities in arranging a ‘block’ buyer of the shares during or shortly after
the Warrant Solicitation Period.

 
3.  
As compensation for Noble’s services hereunder, the Company shall pay Noble as
follows:

 
a.  
A cash fee of 7.0% of the gross proceeds received from the Holder’s exercise of
Warrants during the Warrant Solicitation Period.

 
b.  
A non-accountable cash fee allowance of 1.0% of the gross proceeds received from
the Holder’s exercise of Warrants during the Warrant Solicitation Period. A
non-refundable cash retainer fee of $35,000 for services rendered by Noble to
date in conjunction with this Agreement, payable upon execution of this
Agreement, and such fee will be applied against the non-accountable cash fee at
the end of the Warrant Solicitation Period.


1

--------------------------------------------------------------------------------


 
c.  
The Company will pay Noble its fees due, pursuant to section 3 (a) and (b)
hereof, no later than the 10th business day of each month during this Warrant
Solicitation Period and the final balance will be payable at the end of the
Warrant Solicitation Period or upon the full exercise of the outstanding
Warrants, whichever occurs sooner.

 
d.  
At the end of the Warrant Solicitation Period, or upon full exercise of all
outstanding Warrants, whichever occurs sooner, Noble shall have the right to
purchase, for $.0001 each, cashless exercise warrants (the “Noble Warrants”) to
purchase common stock, equal to 10.0% of the number of shares issued from
Warrants exercised during the Warrant Solicitation Period. The Noble Warrants
will have a term of five years from the date of issuance, will contain customary
anti-dilution provisions, piggy back registration rights, and will be
exercisable at a purchase price of $6.36 per share (based on trailing 20 days
average closing price).

 
4. 
The Company agrees with Noble that:

 
a.  
The Company will not, directly or indirectly, make any offer or sale of any of
the Warrants or any securities of the same or similar class as the Warrants, the
result of which would cause the offer and sale of the Warrants to fail to be
entitled to the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Act”). The Company represents and
warrants to Noble that it has not, directly or indirectly, made any offers or
sales of the Warrants or securities of the same or a similar class as the
Warrants during the Term of this Agreement, except for the offering of the
Warrants through Noble pursuant hereto and for offers and sale made prior to the
date hereof, which offers and sales would not cause the offering of the Warrants
contemplated hereunder to fail to be entitled to the exemption from registration
afforded by Section 4(2) of the Act. As used herein, the terms “offer” and
“sale” have the meanings specified in Section 2(3) of the Act. The Company has
previously filed a registration statement with the SEC registering the
securities of the Company underlying the Warrants. The Company shall at all
times during the Warrant Solicitation Period maintain an effective registration
statement respecting the securities underlying the Warrants.

 
b.  
The Company will fully cooperate with Noble in any due diligence investigation
reasonably requested by Noble with respect to the offer and sale of the Warrants
and will furnish Noble with such information, including financial statements,
with respect to the business, operations, assets, liabilities, financial
condition and prospects of the Company as Noble may reasonably request. Noble
may rely upon the accuracy and completeness of all such information and the
Company acknowledges that Noble has not been retained to independently verify
any of such information. The Company will be solely responsible for the contents
of the investor power point presentation and any and all other written or oral
communications provided by or on behalf of the Company to any actual or
prospective holder of Warrants or purchaser of securities, and the Company
represents and warrants that any other communications will not, as of the date
and term of the Warrant Solicitation


2

--------------------------------------------------------------------------------





 
Period, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
If at any time during the Warrant Solicitation Period an event occurs that would
cause the Company’s power point presentation, any public reports or releases of
the Company, or any other materials issued to Holders or any prospective
investors to contain an untrue statement of a material fact or to omit to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, then the Company
will notify Noble immediately of such event and Noble will suspend solicitations
of the prospective purchasers of the Warrants until such time as the Company
shall prepare a supplement or amendment to the such materials that corrects such
statement or omission to the satisfaction of Noble and its counsel.
 
5.  
Noble will not have any rights or obligations in connection with the exercise of
Warrants contemplated by this Agreement except as expressly provided in this
Agreement. In no event shall Noble be obligated to purchase the Warrants for its
own account or for the accounts of its customers. Nor does Noble make any
representations or provide any assurances respecting the success or results of
the Warrant Solicitation hereunder.

 
6.  
The Company agrees with Noble that:

 
a.  
This Agreement will commence upon signing of this Agreement and terminate at the
earlier of, December 31, 2007 or the date that all Warrants covering this
Agreement have been exercised. Noble may terminate this engagement hereunder at
any time upon at least thirty days’ prior written notice to the Company,
including without limitation in the event that Noble, in its sole judgment, is
not satisfied with the results of its due diligence investigation of the Company
and its business, operations, assets, liabilities, financial condition and
prospects.

 
b.  
Without the prior writt en consent of Noble, the Company will not publicly refer
to the Noble or this engagement except (i) to the extent legally required (after
consultation with, and approval as to form and substance by, the Noble and its
counsel) or (ii) on a confidential need to know basis to the Company’s
professional advisors, no advice rendered by Noble to the Company will be
disclosed by the Company or any of its affiliates or any of their agents,
without Noble’s prior written consent.

 
c.  
Noble and its parent, subsidiaries, branches and affiliates (each a “Group") are
involved in a wide range of commercial banking, investment banking and other
activities (including investment management, corporate finance and securities
issuing, trading and research) from which conflicting interests, or duties, may
arise. Information which is held elsewhere within a Group but of which none of
the individuals in the Investment Banking Department of Noble involved in
providing the services contemplated by this engagement actually has (or without
breach of internal procedures can properly obtain) knowledge, will not for any
purpose be taken into account in determining WSA responsibilities to the Company
under this engagement. Neither the Noble nor


3

--------------------------------------------------------------------------------



  
any other part of the Group will have any duty to disclose to the Company or
utilize for the Company’s benefit any non-public information acquired in the
course of providing services to any other person, engaging in any transaction
(on its own account or otherwise) or otherwise carrying on its business. In
addition, in the ordinary course of business, Noble and its affiliates may trade
the securities of the Company for its own account and for the accounts of
customers, and may at any time hold a long or short position in such securities.

 
d.  
The Company hereby agrees to indemnify Noble and the Group in accordance with
the indemnification provisions set forth as Exhibit A hereto and to the other
provisions set forth in Exhibit A hereto, which provisions are hereby
incorporated by reference in their entirety into this Agreement.

 
7.  
The Company and Noble each represent to the other that:

 
a.  
There is no other person or entity that is or will be entitled to a finder’s fee
or any type of brokerage commission in connection with the transactions
contemplated by this Agreement as a result of any agreement or understanding
with it.

 
b.  
Without the consent of Noble, the Company agrees that during the term of Noble’s
engagement hereunder (i) it will not pursue any financing transaction which
would be in lieu of a sale of Warrants hereunder and (ii) all inquiries, whether
direct or indirect, from prospective purchasers of Warrants will be referred to
Noble.

 
8.  
Representations and Warranties of the Company. The Company represents and
warrants as follows: (a) The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. All corporate proceedings on
the part of the Company necessary to authorize this Agreement and the
transactions contemplated hereby have been duly and validly taken. This
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes the legal, valid and binding agreement and obligation of
the Company, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting creditors' rights generally, including, without
limitation laws regarding fraudulent or preferential transfers, or by the
principles governing the availability of equitable remedies. (b) Each of the
Holders of the Warrants are accredited investors; (c) The Warrants have been
duly authorized and are validly issued, fully paid and non-assessable. The
securities underlying the Warrants have been duly authorized, have been duly
reserved for issuance and upon exercise of the Warrants and payment to the
Company of the exercise price therefor, the securities underlying the Warrants
will be validly issued, fully paid and non-assessable. In addition, the Noble
Warrants will be duly authorized and validly issued, fully paid and
non-assessable. The Noble Warrant shares will be duly authorized, duly reserved
for issuance and, upon exercise of the Noble Warrants, will be validly issued,
fully paid and non-assessable; (d) Neither the execution and delivery of this
Agreement by the Company nor the consummation of


4

--------------------------------------------------------------------------------


 
  
the transactions contemplated hereby will (i) conflict with or result in any
breach of any provision of the Certificate of Incorporation or Bylaws of the
Company, each as amended to date; (ii) require any consent, approval,
authorization or permit from, or filing with or notification to, any United
States or foreign governmental or regulatory authority or other third party,
except for any such consents, approvals, authorizations, permits, filings or
notifications, the absence of which would not have a material adverse effect on
the Company or the Warrants; (iii) result in a breach of the terms, conditions
or provisions of, constitute a default (or an event which, upon notice or lapse
of time or both, would constitute a default) under or cause, permit or give rise
to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any material agreement or other material
instrument or obligation to which the Company is a party or by which the Company
is bound; or (iv) conflict with or result in a violation of any provision of (A)
any statute, rule, regulation or ordinance which conflict or violation might
have a material adverse impact on the Company or the Warrants, or (B) any
material order, writ, injunction, judgment, award, decree, permit or license
applicable to the Company or any of the Company's properties or assets.

 
9.  
Nothing in this Agreement, expressed or implied, is intended to confer or does
confer on any person or entity other than the parties hereto or their respective
successors and assigns, and to the extent expressly set forth herein, the
Indemnified Persons, any rights or remedies under or by reason of this Agreement
or as a result of the services to be rendered by Noble hereunder. The parties
acknowledge that Noble is not acting in a fiduciary capacity with respect to the
Company and that Noble is not assuming any duties or obligations other than
those expressly set forth in this Agreement. The Company further agrees that
neither Noble nor any of its controlling persons, affiliates, directors,
officers, employees or consultants shall have any liability to the Company or
any person asserting claims on behalf of or in right of the Company for any
losses, claims, damages, liabilities or expenses arising out of or relating to
this Agreement or the services to be rendered by Noble hereunder, unless it is
finally judicially determined that such losses, claims, damages, liabilities or
expenses resulted directly from the gross negligence or willful misconduct of
Noble.

 
10.  
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect. This Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.

 
11.  
This Agreement may not be amended or modified except in writing signed by each
of the parties hereto and shall be governed by and construed and enforced in
accordance with the laws of the State of Florida. Any right to trial by jury
with respect to any lawsuit, claim or other proceeding arising out of or
relating to this Agreement or the services to be rendered by Noble hereunder is
expressly and irrevocably waived. No claim relating to or arising out of this
Agreement may be commenced, prosecuted or continued in any court other than the
courts of the State of Florida.


5

--------------------------------------------------------------------------------





 
If the foregoing correctly sets forth the understanding and agreement between
Noble and the Company, please so indicate in the space provided for that purpose
below, whereupon this letter shall constitute a binding agreement as of the date
first above written.
 
Sincerely,
 
NOBLE INTERNATIONAL INVESTMENTS, INC.
 
 
By: /s/Nico P. Pronk

 
 
 Nico P. Pronk,

President
 
Agreed and Accepted by:
 
PIPEX PHARMACEUTICALS, INC.
 
/s/ Steve H. Kanzer
 
By: Steve H. Kanzer
Chairman & C.E.O.

6

--------------------------------------------------------------------------------



EXHIBIT A
 
1.  The Company shall indemnify Noble and hold it harmless against any and all
losses, claims, damages or liabilities to which Noble may become subject (i)
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in the offering materials, the registration statement
(including documents, incorporated by reference) (the “Registration Statement”)
or in any other written or oral communication provided by or at the direction of
the Company to any actual or prospective purchaser of the Securities or arising
out of or based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (ii) arising in any manner out of or in connection with the
services or matters that are the subject of this Agreement (including, without
limitation, the offer and sale of the Securities), and shall reimburse Noble
promptly for any legal or other expenses reasonably incurred by it in connection
with investigating, preparing to defend or defending, or providing evidence in
or preparing to serve or serving as a witness with respect to, any lawsuits,
investigations, claims or other proceedings arising in any manner out of or in
connection with the services or matters that are the subject of this Agreement
(including, without limitation, in connection with the enforcement of this
Agreement and the indemnification obligations set forth herein); provided,
however, that the Company shall not be liable under clause (ii) of this
paragraph in respect of any loss, claim, damage, liability or expense to the
extent that it is finally judicially determined that such loss, claim, damage,
liability or expense resulted directly from the gross negligence or willful
misconduct of Noble in the performance of its services hereunder.
 
2.  The Company agrees that the indemnification and reimbursement commitments
set forth herein shall apply whether or not Noble is a formal party to any such
lawsuits, claims or other proceedings and that such commitments shall extend
upon the terms set forth herein to any controlling person, affiliate, director,
officer, employee or agent of Noble (each, with Noble as an “Indemnified
Person”). The Company further agrees that, without the Noble’s prior writt en
consent, which consent will not be unreasonably withheld or delayed, it will not
enter into any settlement of a lawsuit, claim or other proceeding arising out of
the transactions contemplated by this unless such settlement includes an
explicit and unconditional release from the party bringing such lawsuit, claim
or other proceeding of all Indemnified Persons. The Company further agrees that
it will not enter into any settlement of any such lawsuit, claim or proceeding,
without Noble’s prior written consent, unless such settlement does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an Indemnified Person and does not involve any payment of money
or other value by an Indemnified Person or any injunctive relief or findings of
fact or stipulations binding on any Indemnified Person.
 
3.  If indemnification is to be sought hereunder by an Indemnified Person, then
such Indemnified Person shall notify the Company of the commencement of any
action or proceeding in respect thereof; provided, however, that the failure so
to notify the Company shall not relieve the Company from any liability that it
may have to such Indemnified Person pursuant to this indemnification agreement
or from any liability that it may have to such Indemnified Person other than
pursuant to this indemnification agreement, in each case except to the extent
the Company has been prejudiced in any material respect by such failure.
Notwithstanding the above, following such notification, the Company may elect in
writing to assume the defense of such action or proceeding, and, upon such
election, it shall not be liable for any legal costs
 
 
subsequently incurred by such Indemnified Person (other than reasonable costs of
investigation and providing evidence) in connection therewith, except to the
extent that (i) the Company has failed to provide counsel reasonably
satisfactory to such Indemnified Person in a reasonably timely manner, (ii)
counsel which has been provided by the Company reasonably determines that its
representation of such Indemnified Person would present it with a conflict of
interest or (iii) the Indemnified Person reasonably determines that there may be
legal defenses available to it which are different from or in addition to those
available to the Company. In connection with any one action or proceeding or
substantially related actions or proceedings, the Company shall not be
responsible for the fees and expenses of more than one separate law firm in any
one jurisdiction for all Indemnified Persons.
 
4.  The Company and Noble agree that if any indemnification or reimbursement
sought hereunder is judicially determined to be unavailable for a reason other
than the gross negligence or willful misconduct of Noble, then, whether or not
Noble is the Indemnified Person, the Company and Noble shall contribute to the
losses, claims, damages, liabilities and expenses for which such indemnification
or reimbursement is held unavailable (i) in such proportion as is appropriate to
reflect the relative benefits to the Company on the one hand, and Noble, as the
case may be, on the other hand, in connection with the transactions to which
such indemnification or reimbursement relates, or (ii) if the allocation
provided by clause (i) above is judicially determined not to be permitted, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative faults of the Company on the one
hand, Noble, as the case may be, on the other hand, as well as any other
equitable considerations; provided, however, that in no event shall the amount
to be contributed by Noble hereunder exceed the amount of the fees actually
received by Noble, as the case may be, hereunder.
 
5.  Nothing in this Agreement, expressed or implied, is intended to confer or
does confer on any person or entity other than the parties hereto or their
respective successors and assigns, and to the extent expressly set forth herein,
the Indemnified Persons, any rights or remedies under or by reason of this
Agreement or as a result of the services to be rendered by the Placement Agent
hereunder. The parties acknowledge that Noble is not acting in a fiduciary
capacity with respect to the Company and that Noble is not assuming any duties
or obligations other than those expressly set forth in this Agreement. The
Company further agrees that Noble nor any of its controlling persons,
affiliates, directors, officers, employees or consultants shall have any
liability to the Company or any person asserting claims on behalf of or in right
of the Company or for any losses, claims, damages, liabilities or expenses
arising out of or relating to this Agreement or the services to be rendered by
the Placement Agent hereunder, unless it is finally judicially determined that
such losses, claims, damages, liabilities or expenses resulted directly from the
gross negligence or willful misconduct of Noble.

7

--------------------------------------------------------------------------------


